Citation Nr: 1828902	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  12-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1963 to April 1967.  He died in December 2010.  In September 2011, the Appellant, as surviving spouse of the Veteran, was determined to be the proper substitute for the claim pending at the time of his death.  

This matter comes before the Board of Veteran's Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015 the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The case was previously before the Board in May 2015 and was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim must be remanded because there has not been substantial compliance with the May 2015 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

At the March 2015 Travel Board hearing, the Appellant testified that the Veteran had received treatment for his back while on leave during service at the Johnsville Navy Base, Willow Grove Navy Base, Philadelphia Navy Yard, and at a VA center in Lady Lake, Florida.  The May 2015 remand directed the AOJ to attempt to obtain these outstanding treatment records.  On remand, the AOJ did not attempt to obtain these records and they remain outstanding.  The Board is aware that records of treatment from a military facility are stored separate from his service treatment records (STRs) and authorization from the Appellant is not needed in order to obtain the records.  Additionally, as VA treatment records are constructively of record, records from the VA center in Lady Lake, Florida must be sought.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the May 2015 remand identified that the Appellant testified that the Veteran injured his back after falling from a ladder during service and had continuous back pain since that time.  The remand directed that the medical opinion consider the Appellant's credible lay statements.  A December 2016 VA examiner provided a negative nexus opinion based on no evidence of in-service treatment for a back injury; there was no consideration of the Appellant's statements, despite the Board's specific direction.  Accordingly, a new opinion is necessary to address the Appellant's lay statements.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file copies of any outstanding VA treatment records, to include treatment at the VA center in Lady Lake, Florida between April 1963 and April 1967.  The AOJ should make a formal finding of unavailability if these records are unable to be obtained. 

2. Obtain and associated with the Veteran's claims file copies of outstanding records from the Johnsville Navy Base, Willow Grove Navy Base, and Philadelphia Navy Yard.  The AOJ should make a formal finding of unavailability if these records are unable to be obtained.

3. Once records from the VA center in Lady Lake, Florida, Johnsville Navy Base, Willow Grove Navy Base, and Philadelphia Navy Yard are obtained, if found, the AOJ should review the records and determine if the records show that the Veteran received treatment for back complaints during his period of active duty service.

4. After the completion of the foregoing, the AOJ should obtain a medical opinion from an appropriated examiner to determine the nature and likely etiology of the Veteran's low back condition.  The claims file and any pertinent records must be made available to the examiner for review.  

(1) The AOJ should specifically identify to the examiner if any treatment for back complaints in service were found.  

Based on the record, the examiner should provide an opinion to the following:

(a) Identify all diagnoses related to the back.

(b) For each diagnosed back disability, is it at least as likely as not that any low back condition is related to the Veteran's service?

The examiner is specifically requested to consider any treatment the Veteran received for a back injury during service identified by the AOJ.  Even if no treatment for a back injury is identified, the examiner should specifically consider the Appellant's lay evidence regarding an in-service back injury and continuity of symptomatology since that injury.

5. The AOJ should then review the record and re-adjudicate the claim.  If the benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Appellant and her representative opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

